Citation Nr: 1140742	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a disability manifested by chronic pain.

7.  Entitlement to service connection for a disability manifested by atypical chest pain.

8.  Entitlement to service connection for psoriasis.

9.  Entitlement to service connection for arthritis of multiple joints.

10.  Entitlement to service connection for residuals of an injury to the cervical spine.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for each disability at issue.  By decision in October 2008, the Board denied each of the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated February 2011, vacated and remanded the service connection claims.  The case is again before the Board for appellate consideration.

In its February 2011 decision, the Court also upheld the Board's denials of claims for increased ratings for patellofemoral syndrome of each knee, and the Veteran's claim for a total rating based on individual unemployability due to service-connected disability.  Accordingly, this determination is limited to the issues set forth above.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for each disability at issue.  He claims he was a jet fuel specialist and was exposed to chemicals that caused fibromyalgia, psoriasis, sleep apnea and gastroesophageal reflux disease.  The Veteran was afforded examinations by the VA in July 2007.  The VA examiner concluded the Veteran's gastroesophageal reflux disease and obstructive sleep apnea were due to his marked obesity.  It was also stated that fibromyalgia was from unknown reasons, and that a psychiatric cause should be considered.  In addition, the examiner stated psoriasis was due to unknown etiology/genetics.  Finally, the examiner was unable to conclude that the Veteran's spine pain was due to in-service injuries or post-service activities or obesity.  

The Court found the VA examination to be inadequate since it failed to provide a rationale for the conclusions that were set forth.  The decision noted the examination report pointed out the Veteran had diabetic skin symptoms to include psoriasis, but ultimately concluded psoriasis was due to unknown etiology or genetics.  The Court observed that this inconsistency called into question the examiner's rationale as to why psoriasis was not due to exposure to jet fuel.  The Court also noted the VA examiner failed to provide an adequate rationale as to why the Veteran's exposure to jet fuel, as likely as not, would have caused his fibromyalgia and psoriasis.  

In addition, the Court found the Board did not properly address the Veteran's lay evidence.  

Finally, the Board notes that in August 2011, the Veteran's representative submitted VA outpatient treatment records dated from 2006 to 2011.  Some of this evidence has not been previously considered by the RO.  No waiver of RO consideration of the additional evidence was provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule appropriate VA examinations to determine the nature and etiology of fibromyalgia; residuals of injuries to the back and cervical spine; diabetes mellitus; gastroesophageal reflux disease; sleep apnea; a disability manifested by chronic pain; a disability manifested by atypical chest pain; psoriasis; and arthritis of multiple joints.  For each disability, the examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the disability is related to service, to include exposure to jet fuel.  The rationale for each opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examinations.

2.  Following completion of the above, the RO should review the evidence, to include the Veteran's statements and the evidence submitted in August 2011, and determine whether his claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



